PER CURIAM.
Robert Lee Simpson appeals the sentence imposed upon revocation of probation. We reverse and remand for resentencing.
Simpson correctly asserts that the sentencing guidelines scoresheet improperly classified the primary offense at conviction as a second degree felony rather than a third degree felony and that the sentence imposed exceeded the statutory maximum sentence for a third degree felony. The transcript of the sentencing hearing, however, indicates that Simpson was also sentenced for an additional offense which does not appear on the scoresheet. Finally, Simpson argues, and the state concedes, that the sentencing order contains a scrivener’s error regarding credit for prison time served. Accordingly, we reverse the sentence and remand for resen-tencing after a corrected scoresheet has been prepared.
REVERSED AND REMANDED.
BARFIELD, MINER and WOLF, JJ., concur.